Title: From George Washington to Thomas Sim Lee, 27 August 1781
From: Washington, George
To: Lee, Thomas Sim


                        

                            SirHead Quarters Chatham 27th Augst 1781
                        
                        Official accounts which I have received, giving me Reason to expect the arrival of a powerfull Fleet of our
                            Allies very soon in Chesapeak, if not already Arrived—this Expectation, together with some other Circumstances not
                            necessary at present to detail to you have inducd me to make a total alteration in the concerted
                            measures of this Campaign—In Consequence, I am now marchg a very considerable Detatchment from the American Army, with the
                            whole of the French Troops, imediately to Virginia.As Our Hopes of Success against Ld Cornwallis in a great measure
                            depend on the Dispatch & Selerity of our movements—I have to request in the most earnest manner all the Aid
                            & Assistance from your Excellency, that we may have Occasion for & have Reason to expect from your
                            State—among these, the means of Transportation from the Head of Elk, to the Point of our Operations, will be among the
                            most Essential—all the Water Craft, that can be procured, suitable for the Carriage of an Army, with their Artillery,
                            Baggage, Stores &ca—will be needed, & should be ready at the Head of Elk by the 8th of Sepr—a Quantity of
                            Forage will also be necessary for the Cattle which will unavoidably attend the Army—as I shall probably be disappointed of
                            a Quantity of salted Provisions, which cannot with safety be transported from the Eastern States—I must beg your
                            Excellency to pay particular attention to that article, if any is to be obtained within your State.Other Aids as well in
                            Provisions as other Articles will probably be needed—which cannot at this moment be particularly specified—I communicate
                            my Intentions to you, & have confidence, that I shall receive every Aid & Assistance that is in your
                            Power, towards their Execution—I expect to have no Occasion to call on you for the aid of men, further than your State
                            Troops which are ordered to be raised, & which I hope you have already compleated.
                        Mr Robert Morriss will have the principal Agency in procuring the Water Transportation mentioned in this
                            Letter—perhaps nothing more will be expected from your Excellency in that Article, than to afford Mr
                            Morriss every Aid of Government which he may stand in need of in the Procurement of the Craft—which I am persuaded you
                            will do with the utmost Readiness & Decision.
                        The moment is critical—the Opportunity is precious—the Prospect most happily favorable—I
                            hope that no Supiness, or Want of Exertions on our part may prove the means of our Disappointment. I am &ca
                        
                            G.Wn
                        
                        
                            P.S. Our Forage will be principally wanted at the Head of Elk—& from thence on the Rout to
                                George Town.
                        

                    